               Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

 LEONEL COSTA, on behalf of himself and                 :
 others similarly situated,                             :   CIVIL ACTION FILE NO.
                                                        :
           Plaintiff,                                   :
                                                        :
 v.                                                     :   COMPLAINT – CLASS ACTION
                                                        :
 COMMISSION EXPRESS NATIONAL,                           :
 INC.                                                   :   JURY TRIAL DEMANDED
                                                        :
                                                        :
           Defendant.
                                                    /

          Plaintiff Leonel Costa (hereinafter referred to as “Plaintiff”), individually and on behalf

of all others similarly situated, alleges on personal knowledge, investigation of his counsel, and

on information and belief, as follows:


                                       NATURE OF ACTION

          1.      As the Supreme Court explained, “Americans passionately disagree about many

things. But they are largely united in their disdain for robocalls. The Federal Government

receives a staggering number of complaints about robocalls—3.7 million complaints in 2019

alone. The States likewise field a constant barrage of complaints. For nearly 30 years, the

people’s representatives in Congress have been fighting back. As relevant here, the Telephone

Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” Barr v. Am. Ass'n of Political Consultants, 140 S. Ct. 2335, 2343

(2020).

          2.      This case involves a campaign by Commission Express National, Inc.

(“Commission Express”) to market its services through the use of pre-recorded telemarketing
            Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 2 of 9




calls in plain violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(hereinafter referred to as the “TCPA”).

       3.         The recipients of Commission Express’s illegal calls, which include Plaintiff and

the proposed Class, are entitled to damages under the TCPA and because the technology used by

Commission Express makes calls en masse, the appropriate vehicle for their recovery is a class

action lawsuit.

                                              PARTIES

       4.         Plaintiff Leonel Costa is, and at all times mentioned herein was, an individual

citizen of Connecticut in this District.

       5.         Defendant Commission Express National, Inc. is a Virginia corporation.

                                   JURISDICTION AND VENUE

       6.         This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

       7.         This Court has specific personal jurisdiction over Commission Express because

the company made telemarketing calls into this District and it is a resident of this District.

       8.         Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the telephone calls at

issue were placed into this District.

                                      TCPA BACKGROUND

The TCPA Prohibits Automated Telemarketing Calls

       9.         The TCPA makes it unlawful to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice to any telephone number


                                                   2
           Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 3 of 9




assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C. §

227(b)(1)(A)(iii).

        10.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

        11.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        12.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        13.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


                                                 3
             Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 4 of 9




                                   FACTUAL ALLEGATIONS

       14.      Defendant Commission Express is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

       15.      Commission Express is in the business of paying real estate agents an advance on

their upcoming transaction commissions in exchange for receiving a portion of the commission.

       16.      To generate customers, Commission Express relies on telemarketing.

       17.      Some of that telemarketing involves the use of pre-recorded messages.

       18.      Plaintiff Costa’s telephone number, XXX-714-XXXX, is registered to a cellular

telephone service and has been for years prior to his receipt of the calls at issue.

       19.      The Plaintiff Costa received at least one telemarketing call from the Defendant.

       20.      The Defendant called the Plaintiff on June 27, 2020.

       21.      The call was made with a pre-recorded message and stated:

       Hi. I'm Ryan with Commission Express and I just wanted to congratulate you on your
       upcoming property closing. Having to wait 30 days for a commission to come through
       can cause serious strain on your business. If you want to get the funds on that
       commission within the next 48 hours, give us a call at 617-795-2232. Thanks and
       congratulations, again.

       22.      The call came from (617) 795-2232.

       23.      Other individuals have complained about receiving telemarketing calls from that

number. See e.g. https://www.reportedcalls.com/6177952232 (Last Visited September 10, 2021).

       24.      The Plaintiff has never done business with the Defendant.

       25.      Plaintiff and Class members did not provide their prior express written consent to

receive the telemarketing calls at issue.



                                                  4
           Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 5 of 9




       26.     The calls were not necessitated by an emergency.

       27.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their telephone power and network bandwidth and the intrusion on their

telephone that occupied it from receiving legitimate communications.


                               CLASS ACTION ALLEGATIONS

       28.     Plaintiff brings this action on behalf of herself and the following Class (the

“Class”) pursuant to Federal Rule of Civil Procedure 23.

       29.     Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

       Robocall Class: All persons within the United States: (1) to whose cellular telephone
       number or other number for which they are charged for the call (2) Defendant (or an
       agent acting on behalf of Defendant) placed a telemarketing call (3) within the four years
       prior to the filing of the Complaint (4) using an identical or substantially similar pre-
       recorded message used to place telephone calls to Plaintiff.


       30.     Plaintiff Costa is a member of and will fairly and adequately represent and protect

the interests of this class as he has no interests that conflict with any of the class members.

       31.     Excluded from the Class are counsel, the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

       32.     Plaintiff and all members of the Class have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,


                                                  5
           Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 6 of 9




the use of their telephone power and network bandwidth, and the intrusion on their telephone that

occupied it from receiving legitimate communications.

       33.     This Class Action Complaint seeks injunctive relief and money damages.

       34.     The Class as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

       35.     Plaintiff does not know the exact number of members in the Class, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

       36.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       37.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       38.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       39.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

               (a) Whether the Defendant used pre-recorded message to send telemarketing
                   calls;

               (b) whether Defendant made calls to Plaintiff and members of the Class without
                   first obtaining prior express written consent to make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.




                                                  6
           Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 7 of 9




       40.      Further, Plaintiff will fairly and adequately represent and protect the interests of

the Class. Plaintiff has no interests which are antagonistic to any member of the Class.

       41.      Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Class, and

have the financial resources to do so.

       42.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

       43.      The likelihood that individual members of the Class will prosecute separate actions

is remote due to the time and expense necessary to prosecute an individual case.

       44.      Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                   FIRST CAUSE OF ACTION

                     Violation of the Telephone Consumer Protection Act
                       47 U.S.C. 227(b) on behalf of the Robocall Class

       45.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       46.      The foregoing acts and omissions of Defendant and/or their affiliates, agents,

and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the




                                                  7
             Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 8 of 9




cellular telephone numbers of Plaintiff and members of the Class delivering pre-recorded

messages.

        47.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their residential or cellular telephone numbers using an artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        48.      If the Defendant’s conduct is found to be knowing or willful, the Plaintiff and

members of the Class are entitled to an award of up to treble damages.

        49.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

in the future.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

        A.       Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, using a pre-record message

in the future;




                                                   8
            Case 3:21-cv-01212-VLB Document 1 Filed 09/12/21 Page 9 of 9




       B.      That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and

       C.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

       D.      Such other relief as the Court deems just and proper.

                                       JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: September 12, 2021
                                       PLAINTIFF, individually and
                                       on behalf of others similarly situated,

                                       By:

                                       /s/ Anthony I. Paronich
                                       Anthony I. Paronich
                                       Paronich Law, P.C.
                                       350 Lincoln Street, Suite 2400
                                       Hingham, MA 02043
                                       [o] (617) 485-0018
                                       [f] (508) 318-8100
                                       anthony@paronichlaw.com




                                                   9
